 December 3, 2019                                                              Christin Brown
                                                                          914-872-7158 (direct)
                                                           Christin.Brown@wilsonelser.com
                                Defendant's Letter-Motion to adjourn the Settlement Conference (ECF No.
                                42) is granted. The Settlement Conference is rescheduled to Tuesday,
                                January 21, 2020 at 10:00 a.m. The parties are directed to file updated Ex
                                Parte Settlement Letters and Acknowledgment Forms by Tuesday, January
                                14, 2020. The Clerk of Court is respectfully directed to close ECF No. 42.

Honorable Sarah L. Cave       SO ORDERED 12/3/19
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


 Re:            Carole Daane v. Ryder Truck Rental, Inc., Postal Fleet Services, Inc.,
                and Melvin Allen
                Case Number : 1:18-cv-10489 - JPO


Dear Judge Cave,

The purpose of this letter is to request an extension of time for Settlement Conference, currently
scheduled for December 5, 2019, as the deadline for factual discovery has been extended by Hon.
Oekten to January 17, 2020. At this time, discovery is incomplete, making a meaningful conference
impractical. This is the second request for an adjournment. Plaintiff’s counsel consents to this request
for an adjournment.

It is therefore respectfully requested that the December 5, 2019 Settlement Conference be adjourned
to January 17, 2020, or a date set by the Court.

Best regards,

Wilson Elser Moskowitz Edelman & Dicker LLP

Christin Brown
Christin Brown
cc:     All parties via ECF




8040733v.1
